— Judgment unanimously modified, on the law and facts, and, as modified, affirmed, in accordance with the following memorandum: Defendants appeal from their convictions of burglary in the third degree (Penal Law, § 140.20) and attempted grand larceny in the second degree (Penal Law, §§ 110.00, 155.35). We conclude that the circumstantial evidence connecting defendant Steele with the crime permits no reasonable hypothesis except that of guilt and, therefore supports the conviction (see People v Benzinger, 36 NY2d 29, 32). We agree with all three defendants that the People failed to prove that they attempted to steal property having a value in excess of $1,500 or, indeed, having any specific value. Accordingly, the convictions of attempted grand larceny in the second degree are reduced to attempted petit larceny (Penal Law, § 155.25; see People v Cohen, 66 AD2d 901, 902). Inasmuch as defendants have already served the maximum time to which they could be sentenced on the attempted petit larceny conviction, there is no need to remand for resentencing (see People v Cohen, supra; People v Bell, 55 AD2d 624). We do not find the sentences imposed for the convictions of burglary in the third degree to be excessive. (Appeal from judgment of Erie Supreme Court — burglary, third degree.) Present — Dillon, P.J., Hancock, Jr., Doerr, Moule and Schnepp, JJ.